Title: To James Madison from Anthony Terry, 16 December 1802 (Abstract)
From: Terry, Anthony
To: Madison, James


16 December 1802, Cádiz. Notes that Yznardy, who is now at Madrid, wrote to JM on “the 12th ultimo.” “By his orders I have to inform you that in consequence of the repeated information given by the spanish Consul General at Philadelphia to the spanish Court; orders are come down to all the Ports … ‘That any Vessels coming from the Port of Philada. are not to be admitted to Prat-tic, but order’d out immediately from the Spanish Ports [and] That Vessels coming from any other Port in the United States are to be Subject to a full Quarantn. of Forty Days.’” Reports that he applied immediately to the governor of the city; encloses copies of the correspondence on this subject. Two American ships which arrived from New Castle were ordered out after taking on provisions. Adds in a postscript that he encloses the register [not found] of the Mohawk, which was sold at Cádiz.
 

   
   RC and enclosures (DNA: RG 59, CD, Cádiz, vol. 1). RC 2 pp. In a clerk’s hand, signed by Terry. For surviving enclosures, see n. 2.



   
   Terry may have been referring to Yznardy’s 12 Oct. 1802 letter to JM.



   
   Terry enclosed copies (3 pp.; in Spanish) of his 4 and 15 Nov. and 2 and 14 Dec. 1802 letters to Tomás Morla, president of the board of health, requesting clarification of the board’s policy toward American ships in quarantine, and Morla’s 6 Nov. 1802 reply stating that the quarantine would be strictly enforced.



   
   A full transcription of this document has been added to the digital edition.

